 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (“Agreement”), effective as of the last date set forth
below (“Effective Date”), is made by and between Facebook, Inc., a Delaware
corporation, having a place of business at 1601 Willow Road, Menlo Park,
California 94025 (“Facebook”), and Vringo, Inc., a Delaware corporation, having
a place of business at 44 West 28th Street, Suite 1414, New York, NY 10001
(“Vringo”), referred to collectively as the “Parties” or individually as a
“Party.”

 

Factual Background

 

A.           Facebook is the owner of the name and mark FACEBOOK appearing alone
and in conjunction with other words and designs (the “FACEBOOK Marks”), as used
on its website, www.facebook.com, and in connection with the goods and services
set forth in its numerous trademark registrations and applications for FACEBOOK
worldwide, including but not limited to United States Registrations Nos.
30413791, 3122052, 3734637, 3814888, 3801147, 3881770 and United States Serial
Nos. 85/121,339, 85/147,879, 85/147,898, 85/147,910, 85/147,930, 85/147,937,
85/147,950 and 85/147,955.

 

B.           Vringo has applied for the trademark FACETONES (U.S. Serial No.
85/267,738) in the United States for coverage in International Classes 09 and
38:

 

·           Computer application software for mobile devices, namely, software
for importing a user's digital images from social networking and other sites,
automatically creating a slideshow, and using the slide show as a video ringtone
in Class 09;

 

·           Telecommunication services, namely, transmission of voice, data,
graphics, images, audio and video by means of telecommunications networks,
wireless communication networks, and the Internet in Class 38; and

 

C.           Vringo owns the domain name <facetones.com>.

 

D.           Vringo uses the FACETONES mark and domain name <facetones.com> in
connection with goods and services that cause photographs of the faces
corresponding to a mobile device user’s contacts to appear on the user’s mobile
device, for purposes of alerting the user to an incoming call or message from a
particular contact and/or identifying the caller or messager (hereinafter the
“FACETONES Mark”).

 

E.           The Parties wish to clarify the extent of use of Vringo’s FACETONES
Mark, and the Parties desire to resolve the pending dispute and avoid future
disputes between the Parties regarding Vringo’s FACETONES Mark, and to avoid any
likelihood of confusion as to the source of the Parties’ goods and services and
any perception of authorization by, or affiliation between the Parties.

 

1.

 

 

Now, Therefore, in exchange for the valuable consideration, promises, mutual
covenants and agreements contained herein, the receipt and sufficiency of which
are hereby acknowledged, and in order amicably to resolve this dispute and
prevent any possibility of confusion between the Parties’ respective marks and
trade names, and intending to be legally bound hereby, the Parties agree as
follows:

 

1.          Vringo acknowledges Facebook’s ownership rights in the trademark
FACEBOOK and agrees not to object, oppose, cancel or otherwise interfere with
any existing or future applications or registrations owned by Facebook for its
FACEBOOK Marks, except that Vringo reserves all rights with respect to any
existing or future applications or registrations owned by Facebook that include
the word “Facebook” together with the word “tone” or “tones”.

 

2.          Within five (5) days of the Effective Date of this Agreement, Vringo
shall amend its Class 09 description for its FACETONES U.S. trademark
application, Serial Number 85/267,738, to “Computer application software for
mobile devices, namely, software for importing a user's digital images including
images of a user's face or a user's friends' faces from websites, automatically
creating a slideshow, and using the slide show as a video ringtone.”

 

3.          Within sixty (60) days of the Effective Date of this Agreement,
Vringo shall remove from all promotional, marketing, and advertising materials
for Vringo or its goods or services all use of the term “social ringtone” and/or
references to FACEBOOK as the exclusive online platform or website that
integrates with FACETONES.

 

4.          Except as set forth in paragraph B above, Vringo warrants and
represents that it does not own and has not filed or caused to be filed any
applications for registration of the FACETONES mark or any mark incorporating
the word FACE and TONES or any similar mark.

 

5.          Vringo agrees that all future filing for the FACETONES mark or any
mark incorporating the word FACE and TONES will be limited to:

 

(i)“Computer application software for mobile devices, namely, software for
importing a user's digital images including images of a user's face or a user's
friends' faces from websites, automatically creating a slideshow, and using the
slide show as a video ringtone” in Class 09;

 

(ii)“Telecommunication services for mobile devices for importing a user’s
digital images including images of a user’s face or a user’s friends’ faces from
websites, automatically creating a slideshow, and using the slide show as a
video ringtone” in class 38; or

 

(iii)such other recitation as is approved in writing by Facebook’s counsel
listed in Paragraph 26 below, which approval shall not be unreasonably withheld,
delayed or denied.

 

6.          Vringo agrees to the following limitations on its use of the
FACETONES Mark:

 

(i)Vringo’s use of the FACETONES Mark will be limited to video ringtone goods
and services, and any promotional merchandise and advertisements directly
related thereto;

 

2.

 

 

(ii)The goods and services offered under the FACETONES will always be promoted
and described so that it is clear that “face” is being used descriptively to
describe pictures of a user’s and a user’s friends’ faces and not to refer to
Facebook;

 

(iii)The FACETONES mark shall not be displayed using the stylization and/or any
likeliness of the Facebook brand, including but not limited to lower-case, or in
blue, or in a white and blue combination.

 

(iv)The FACETONES Mark shall not be used as a name for an online network. For
the avoidance of doubt, the FACETONES Mark may be integrated with other online
networks, platforms and/or websites as described in Paragraph 7 below.

 

7.          Vringo may describe the FACETONES goods and services as integrated
with Facebook provided that such description is fair and accurate, and complies
with Facebook’s Terms of Use, and provided that, within sixty (60) days of the
Effective Date of this Agreement, all such descriptions do not suggest the goods
and services are exclusively integrated with Facebook. For example, within sixty
(60) days of the Effective Date of this Agreement, any reference by Vringo to
FACEBOOK in describing Vringo’s goods and services must also identify other
online platforms or websites with which FACETONES is integrated so that it is
clear to the consumers that FACETONES is not exclusively integrated with
Facebook. Nothing in this Agreement modifies or supersedes the terms that govern
Vringo’s use of the Facebook service, including the Facebook Platform.

 

8.          So long as there is no actual consumer confusion between Facebook
and Vringo or the goods or services provided under the FACETONES Mark, Facebook
agrees not to challenge Vringo’s use or registration of the FACETONES Mark in
connection with video ringtone goods and services provided that Vringo complies
with the restrictions set forth in this Agreement. Facebook specifically
reserves the right to oppose, or challenge in any way, any other marks which
Vringo may adopt or seek to secure, including any other mark incorporating the
term FACE.

 

9.          Facebook acknowledges that, as of the Effective Date of this
Agreement, Facebook’s counsel has not learned of any instances of actual
confusion of consumers as to perceptions of connection, association or
affiliation between Facebook and Vringo or the video ringtone goods and services
offered under the FACETONES mark. Facebook has not performed a search of its
business records for any such instances of confusion. In the event that either
Party learns of any instances of actual confusion of consumers as to perceptions
of connection, association or affiliation between Facebook and Vringo or the
video ringtone goods and services offered under the FACETONES mark, it shall
notify the other Party thereof promptly and in writing. With respect to the
first, second, third, and fourth instance of actual confusion or association,
Vringo shall have ten (10) days to take corrective and mitigating efforts to
Facebook’s reasonable satisfaction.

 

3.

 

 

10.         In the event that Vringo does not cure an instance of confusion or
association to Facebook’s reasonable satisfaction, or in the event of a fifth
instance of actual confusion or association, this Agreement shall be no bar to
any trademark enforcement efforts deemed appropriate by Facebook at its sole
discretion, including, but not limited to, cancellation proceedings before the
TTAB, and court action for infringement and/or dilution, including injunctive
relief.

 

11.         The provisions of this Agreement are confidential, and the Parties
agree not to disseminate or disclose to any other person or entity any of the
terms and conditions of the Agreement. Notwithstanding the foregoing, (1) the
Parties may publicly disclose (including, without limitation, in an 8K or other
disclosure document) that there was a dispute regarding the FACETONES Mark, that
the dispute has been resolved to the satisfaction of all the Parties, and that
there is an agreement in place between the Parties regarding Vringo’s use of the
FACETONES Mark and (2) the Parties shall be permitted to disclose confidentially
the terms and conditions of this Agreement to their respective officers,
directors, employees, attorneys, auditors and insurers, or as otherwise required
by law in the conduct of their respective businesses.

 

12.         Each Party hereto shall be solely responsible for its own legal
expenses and costs in connection with this Agreement, including the negotiation,
execution, and performance of this Agreement.

 

13.         Both Parties have participated in the negotiation and preparation of
this Agreement. Therefore this Agreement shall be construed in a fair and
objective manner, and not strictly for or against either Party.

 

14.         This Agreement shall be construed under the laws of the State of
California without respect to choice of law principles. The Parties further
agree that jurisdiction and venue shall be in the jurisdiction and venue of the
non-moving party (i.e., Northern District of California if Facebook is the
non-moving party and New York if Vringo is the non-moving party). The Parties
waive any objection to such jurisdiction or venue.

 

15.         Nothing in this Agreement will be construed so as to impair any
legal or equitable right of any Party hereto to enforce any of the terms of the
Agreement by any means, including without limitation, an action for damages or a
suit to obtain specific performance of any or all of the terms of the Agreement.
The Parties acknowledge that a breach hereof will cause such injury as U.S.
federal law and the laws of the State of California recognize as immediate and
irreparable and that preliminary and permanent injunctive relief would be
appropriate in the event such a breach is established.

 

16.         The Parties to this Agreement acknowledge that they have had the
opportunity to seek legal counsel and are represented by counsel concerning the
matters resolved by the Agreement and the Agreement itself.

 

17.         The Agreement is binding upon and shall inure to the benefit of each
Party to this Agreement and their respective officers, directors, investors,
employees, agents, subsidiaries, parent corporations, affiliated companies,
licensees, predecessors, successors, assigns, and heirs.

 

4.

 

 

18.         This Agreement is not assignable without Facebook’s written approval
and consent which shall not be unreasonably withheld.

 

19.         Each person signing this Agreement represents and warrants that he
or she has full legal authority to sign this Agreement on behalf of the Party
for which he or she purports to act.

 

20.         The provisions of this Agreement shall be effective worldwide.

 

21.         There shall be no amendments, modifications or supplements to this
Agreement unless any such amendments, modifications or supplements are in
writing and signed by both Parties to this Agreement. This provision cannot be
waived or otherwise rendered unenforceable except by a written document signed
by both Parties to this Agreement.

 

22.         This Agreement constitutes the entire agreement between the Parties
with regard to the subject matter set forth herein and supersedes all prior and
contemporaneous agreements, understandings, and representations between the
Parties, oral or written, concerning the subject matter hereof. No
representation, promise, condition, inducement or statement of intention,
express or implied, that is not set forth in this Agreement has been made by any
Party concerning such subject matter. No Party has relied upon any
representation, promise, condition, inducement or statement of intention,
express or implied, that is not set forth in this Agreement concerning such
subject matter, and no Party shall be bound by any purported representation,
promise, condition, inducement or statement of intention, express or implied,
that is not set forth in this Agreement concerning such subject matter.

 

23.         The invalidity of any paragraph herein, or any part hereof, shall
not render the balance of the Agreement invalid. Any paragraph, or part thereof,
which is determined to be invalid shall be severed from the Agreement and the
remainder of the Agreement shall continue in full force and effect.

 

24.         The failure of any Party at any time or times to demand strict
performance by the other Parties of any of the terms or conditions of the
Agreement shall not be construed as a continuing waiver or relinquishment
thereof and each may at any time demand strict and complete performance by the
other of such terms and conditions.

 

25.         This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Any signature delivered by a party by facsimile or other form
of electronic transmission shall be deemed to be an original signature hereto.

 

26.         All notices and other written communications relating to this
Agreement shall be in writing and shall be deemed to be fully given and received
if sent by Federal Express or registered mail, postage prepaid, to the
respective Parties' attorneys at the following addresses:

 

//

 

//

 

5.

 

 

to Vringo, Inc.:

 

Andrew Perlman

Vringo, Inc.

44 West 28th Street

Suite 1414 New York

New York 10001

andrew.perlman@vringo.com

 

With a copy to:

 

Oliver Herzfeld

Joseph, Herzfeld, Hester & Kirschenbaum
233 Broadway Fl 5
New York, NY 10279-0599

Phone: 917-940-5399

E-mail: oherzfeld@gmail.com

 

to Facebook:

 

Anne H. Peck

Cooley LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306-2155

Phone: (650) 843-5096

E-mail: peckah@cooley.com

 

If sent by registered mail, the notice shall also be sent by e-mail. Either
Party hereto may change its address for the purposes of this Agreement by giving
the other Party written notice of its new address.

 

WHEREFORE, the Parties hereto have caused this Agreement to be executed.

 

Facebook, Inc. Vringo, Inc.     By: /s/ Kathleen E. Johnston By: /s/ Andrew
Perlman     Name: Kathleen E. Johnston Name: Andrew Perlman Title:  IP Counsel
Title: President Date: February 9, 2012 Date: February 9, 2012

 



6.



